Title: John Adams to Abigail Adams, 1 April 1782
From: Adams, John
To: Adams, Abigail


     
      My dearest Friend
      
       April 1. 1782
      
     
     The States of Holland and West Friesland have followed the Example of Friesland, in acknowledging American Independence. I received The American Minister received Yesterday officially, from the Grand Pensionary of Holland a Copy of their Resolution.
     We have not yet the Mail, with an Account of the new British Ministry, tho the last informed Us of a Change. Whether for the better time will shew.
     I have yet no News of Charles’s Arrival.
     The French Ambassadors House at the Hague, has been burnt, which I regret very much, more on Account of the Interruption to his Thoughts and Exertions in these critical Moments, than for the Value of the Loss which is however very considerable. The Due de la Vauguion is an able Minister and my very good Friend. I have bought an House at the Hague to which I shall remove the 1st. May. Will you come and see me?
     
      Adieu—Adieu!
     
    